Title: To George Washington from Benjamin Lincoln, 31 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General,
                     War Office October 31st 1782
                  
                  I am honored with your favor of the 25th instant—but have not yet seen the Baron.
                  I have called for a return of the clothing lately arrived at Boston for the continental use—but, to my great mortification, I find there is not one blanket amongst it.
                  I have directed the Clothier General to forward to Camp immediately four thousand blankets, twenty five thousand shirts, twelve thousand pair of woolen stockings, and two hundred and fifty watch coats.
                  It will be in his power to supply most of the articles excepting the blankets—I have directed him to report immediately if he has not the blankets— and has no means of procuring them.
                  I shall solicit Mr Morris in the most pointed terms to supply them as an article indispensably requisite—since without them the army will be reduced to extreme distress—and the consequence may and probably will prove fatal to many of the soldiers during the winter.
                  The matter which Your Excellency mentioned to me has been hinted to Congress by the M—.  It does not seem to have taken air—nothing is said about it.
                  Enclosed are a number of the resolves of Congress which respect the Qr Mr’s department—in those sent yesterday there was an omission—no mention being made of the rations for the Assistants.  I have the honor to be with perfect esteem, my dear General, Your most obedt servant
                  
                                          
                            
                            B. Lincoln
                        
               